Exhibit 10.1

 

 

INTERPACE DIAGNOSTICS GROUP, INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is effective as of
                    , by and between Interpace Diagnostics Group, Inc., a
Delaware corporation (the “Company” or “Interpace”), and
                    (“Indemnitee”).

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation;

 

WHEREAS, in order to induce Indemnitee to provide, or continue to provide,
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the maximum extent permitted
by law;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of,
Indemnitee to the fullest extent permitted by applicable law so that Indemnitee
will serve or continue to serve the Company free from undue concern that he or
she will not be so indemnified.

 

NOW, THEREFORE, in consideration of the foregoing and Indemnitee’s agreement to
provide, or continue to provide, services to the Company, the Company and
Indemnitee hereby agree as set forth below.

 

 

1.

Certain Definitions.

 

(a)     “Board” shall mean the Board of Directors of the Company.

 

(b)     “Change in Control” shall mean (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than a subsidiary of
Interpace or a trustee or other fiduciary holding securities under an employee
benefit plan of Interpace or a subsidiary of Interpace, is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Interpace representing 50% or more of the total
voting power represented by Interpace’s then outstanding capital stock or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by Interpace’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board, or (iii) the stockholders of
Interpace approve a merger or consolidation of Interpace with any other
corporation, other than a merger or consolidation that would result in the
outstanding capital stock of Interpace outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into capital stock of the surviving entity) more than 50% of the total voting
power represented by the capital stock of Interpace or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of Interpace approve a plan of complete liquidation of Interpace.

 

 
1

--------------------------------------------------------------------------------

 

  

(c)     “Claim” shall mean any threatened, pending or completed action, suit,
proceeding or alternative dispute resolution mechanism, or any hearing, inquiry
or investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, whether formal or
informal, investigative or other.

 

(d)     References to the “Company” shall include, in addition to Interpace, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which Interpace (or any of its wholly owned
subsidiaries) is a party which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents or fiduciaries, so that if Indemnitee is or was a director, officer,
employee, agent or fiduciary of such constituent corporation, or is or was
serving at the request of such constituent corporation as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, Indemnitee shall stand in the
same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

 

(e)     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(f)     “Expenses” shall mean any and all expenses (including attorneys’ fees
and all other costs, expenses and obligations) incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation, whether formal or informal.

 

(g)     “Expense Advance” shall mean an advance payment of Expenses to
Indemnitee pursuant to Section 3(a) hereof.

 

(h)     “Indemnifiable Event” shall mean any event or occurrence related to the
fact that Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company, or any subsidiary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise, or
by reason of any action or inaction on the part of Indemnitee while serving in
such capacity.

 

(i)     “Independent Directors” shall mean those members of the Board consisting
of directors who are not parties to the Claim.

 

(j)     “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
who shall not have otherwise performed services for the Company or Indemnitee
within the last three years (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other indemnitees under similar
indemnity agreements).

 

(k)     “Other Liabilities” shall mean judgments, fines, penalties and amounts
paid in settlement (if such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld) of any Claim regarding any
Indemnifiable Event and any federal, state, local or foreign taxes imposed on
the Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement.

 

 
2

--------------------------------------------------------------------------------

 

  

(l)     References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

 

(m)     “Reviewing Party” shall mean an election made from among the following:
(i) those members of the Board who are Independent Directors even though less
than a quorum; (ii) a committee of Independent Directors designated by a
majority of the Independent Directors, even though less than a quorum; or
(iii) Independent Legal Counsel selected by the Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld), provided that
notwithstanding the foregoing, following any Change in Control subsequent to the
date of this Agreement, the Reviewing Party shall be Independent Legal Counsel
selected in the manner provided herein.

 

 

2.

Indemnification.

 

(a)     Indemnification of Expenses and Other Liabilities. The Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee was or
is or becomes a party to or witness or other participant in, or is threatened to
be made a party to or witness or other participant in, any Claim by reason of
(or arising in part out of) any Indemnifiable Event against Expenses and Other
Liabilities, including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses. Indemnitee hereby
agrees to repay to the Company all amounts advanced to Indemnitee hereunder if
it is ultimately determined that Indemnitee is not entitled to indemnification
hereunder. Other than in respect of Expense Advances paid in accordance with
Section 3(a) hereof, such payment of Expenses shall be made by the Company as
soon as practicable but in any event no later than five (5) business days after
written demand by Indemnitee therefor is presented to the Company.

 

(b)     Determination of Right to Indemnification. Unless otherwise provided in
Section 11 hereof, the Company shall indemnify Indemnitee pursuant to
Section 2(a) hereof if Indemnitee has not failed to meet the applicable standard
of conduct for indemnification. With respect to all matters arising concerning
whether or not the Indemnitee has met the applicable standard of conduct, the
Indemnitee shall be entitled to select the Reviewing Party. The Reviewing Party
shall determine whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law and the Company and Indemnitee agree to abide
by such determination, which, if made by Independent Legal Counsel shall be made
in a written opinion.

 

(c)     Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement other than Section 11 hereof, to the extent that Indemnitee has
been successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim regarding any
Indemnifiable Event, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection therewith.

 

 
3

--------------------------------------------------------------------------------

 

  

 

3.

Expenses; Indemnification Procedure.

 

(a)     Advancement of Expenses. The Company shall advance all Expenses incurred
by Indemnitee. The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than 30 days after
written demand by Indemnitee therefor to the Company. Indemnitee hereby agrees
to repay to the Company all amounts advanced to Indemnitee hereunder if it is
ultimately determined that Indemnitee is not entitled to indemnification
hereunder. The Company’s obligation to advance Expenses shall terminate with
respect to any Claim as to which the Indemnitee shall have entered a plea of
guilty or nolo contendere, or an equivalent plea acknowledging guilt.

 

(b)     Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any Claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement; provided however that the failure to so provide notice to the Company
shall not relieve the Company from any liability that it may have to Indemnitee
hereunder unless the Company’s ability to participate in the defense of such
claim was materially and adversely affected by such failure. Notice to the
Company shall be directed to the Chief Executive Officer of the Company at the
address set forth in Section 15 hereof (or such other address as the Company
shall designate in writing to Indemnitee). In addition, Indemnitee shall give
the Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power. The Company shall provide Indemnitee with
such information and cooperation as Indemnitee may reasonably require, to the
extent that doing so is consistent with the Company’s obligation to cooperate
with regulatory or law enforcement agencies.

 

(c)     No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

(d)     Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 3(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Claim in accordance
with the terms of such policies. The Company shall keep Indemnitee reasonably
informed as to the status of all relevant insurance matters.

 

(e)     Assumption of Defense; Selection of Counsel. In the event the Company
shall be obligated hereunder to pay the Expenses of any Claim, the Company, if
appropriate, shall be entitled to assume the defense of such Claim with counsel
approved by Indemnitee (not to be unreasonably withheld) upon the delivery to
Indemnitee of written notice of the Company’s election so to do. After delivery
of such notice, approval of such counsel by Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Claim; provided that, (i) Indemnitee shall have the right to
employ Indemnitee’s separate counsel in any such Claim at Indemnitee’s own
expense and (ii) if (A) the employment of separate counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded, with advice of counsel, that there may be a conflict of interest
between the Company and Indemnitee in the conduct of any such defense, (C) after
a Change in Control, the employment of separate counsel by Indemnitee has been
approved by Independent Legal Counsel, or (D) the Company shall not continue to
retain counsel to defend such Claim, then the fees and expenses of Indemnitee’s
separate counsel shall be considered an Expense.

 

 
4

--------------------------------------------------------------------------------

 

  

 

4.

Additional Indemnification Rights; Nonexclusivity.

 

(a)     Scope. The Company hereby agrees to indemnify the Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, the
Company’s Certificate of Incorporation as now in effect and as may be amended
and/or restated from time to time (the “Certificate of Incorporation”), the
Company’s Bylaws as now in effect and as may be amended and/or restated from
time to time (the “Bylaws”) or by statute. In the event of any change after the
date of this Agreement in any applicable law, statute or rule which expands the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer, employee, agent or fiduciary, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits
afforded by such change. In the event of any change in any applicable law,
statute or rule which narrows the right of a Delaware corporation to indemnify a
member of its board of directors or an officer, employee, agent or fiduciary,
such change, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder except as set forth in Section 11(a)
hereof.

 

(b)     Nonexclusivity. The indemnification provided by this Agreement shall be
in addition to any rights to which Indemnitee may be entitled under the
Certificate of Incorporation, the Bylaws, any other agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware, or otherwise. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though Indemnitee may have ceased
to serve in such capacity.

 

 

5.

Contribution.

 

(a)     Whether or not the indemnification provided in Section 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall, unless
indemnification would not be available as a result of Section 11 hereof, pay, in
the first instance, the entire amount of any judgment or settlement of such
action, suit or proceeding without requiring Indemnitee to contribute to such
payment and the Company hereby waives and relinquishes any right of contribution
it may have against Indemnitee. The Company shall not enter into any settlement
of any action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

 

 
5

--------------------------------------------------------------------------------

 

  

(b)     Without diminishing or impairing the obligations of the Company set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, from the transaction from which
such action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which the
Law may require to be considered. The relative fault of the Company and all
officers, directors or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

 

(c)     The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee.

 

(d)     To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever other than the reasons set forth in Section 11 hereof, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses and Other
Liabilities, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such proceeding; and/or (ii) the
relative fault of the Company (and its directors (other than Indemnitee)
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

 

6.     Settlement. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any action, claim or proceeding to which Indemnitee is a party is resolved in
any manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof.

 

 
6

--------------------------------------------------------------------------------

 

  

7.     No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Certificate of Incorporation,
Bylaws or otherwise) of the amounts otherwise indemnifiable hereunder.

 

8.     Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses or Other Liabilities incurred in connection with any Claim, but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses and Other Liabilities to
which Indemnitee is entitled.

 

9.     No Imputation. The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

 

10.     Liability Insurance. For the duration of Indemnitee’s service as a
director or officer or other agent of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Claim by reason of any
Indemnifiable Event, the Company shall use commercially reasonable efforts
(taking into account the scope and amount of coverage available relative to the
cost thereof) to cause to be maintained in effect policies of liability
insurance providing coverage for directors and officers of the Company that are
at least substantially comparable in scope and amount to that provided by the
Company’s current policies of directors’ and officers’ liability insurance. To
the extent the Company maintains liability insurance applicable to directors,
officers, employees, agents or fiduciaries, Indemnitee shall be covered by such
policies in such a manner as to provide Indemnitee the same rights and benefits
as are provided to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer; or of the Company’s key employees,
agents or fiduciaries, if Indemnitee is not an officer or director but is a key
employee, agent or fiduciary.

 

11.     Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a)     Excluded Action or Omissions. To indemnify Indemnitee for acts,
omissions or transactions if a final decision by a court having jurisdiction in
the matter shall determine that such indemnification is prohibited by applicable
law.

 

(b)     Claims Initiated by Indemnitee. To indemnify Expenses or Other
Liabilities or advance Expenses to Indemnitee with respect to Claims initiated
or brought voluntarily by Indemnitee and not by way of defense, except (i) with
respect to actions or proceedings brought to establish or enforce a right to
indemnification under the Certificate of Incorporation, (ii) in specific cases
if the Board has approved the initiation or bringing of such Claim, or (iii) as
otherwise required by applicable law, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advance Expense
payment or insurance recovery, as the case may be.

 

(c)     Lack of Good Faith. To indemnify Indemnitee for any Expenses or Other
Liabilities incurred by the Indemnitee with respect to any proceeding instituted
by Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous.

 

 
7

--------------------------------------------------------------------------------

 

  

(d)     Claims Under Section 16(b). To indemnify Indemnitee for the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Exchange Act, or any similar successor
statute; provided that the Company shall advance Expenses in connection with
Indemnitee’s defense of a claim under Section 16(b), which advances shall be
repaid to the Company if it is ultimately determined that Indemnitee is not
entitled to indemnification of such Expenses.

 

(e)     Reimbursement. To indemnify Indemnitee for any reimbursement of the
Company by Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act), or any reimbursements or clawbacks of compensation under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

12.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

13.     Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns (including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request.

 

14.     Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee with respect to such action, regardless of whether Indemnitee is
ultimately successful in such action, and shall be entitled to the advancement
of Expenses with respect to such action, unless as a part of such action a court
of competent jurisdiction over such action determines that each of the material
assertions made by Indemnitee as a basis for such action was not made in good
faith or was frivolous. In the event of an action instituted by or in the name
of the Company under this Agreement to enforce or interpret any of the terms of
this Agreement, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee in defense of such action (including costs and Expenses incurred with
respect to Indemnitee’s counterclaims and cross-claims made in such action), and
shall be entitled to the advancement of Expenses with respect to such action.

 

 
8

--------------------------------------------------------------------------------

 

  

15.     Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given, if delivered,
mailed or sent, as applicable, to the applicable address set forth below, (i) if
delivered by hand and signed for by the party addressed, on the date of such
delivery, (ii) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked or (iii) if sent by
a reputable nationwide overnight courier service for next business day delivery,
on the next business day after being sent:

 

(a)     if to Indemnitee, to the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company in
accordance with this Section 15; and

 

(b)     if to the Company, to:

 

Interpace Diagnostics Group, Inc.

Morris Corporate Center 1, Building A

300 Interpace Parkway

Parsippany, NJ 07054

 

or such other address as the Company shall provide to Indemnitee in accordance
with this Section 15.

 

16.     Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

17.     Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

18.     Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware as
applied to contracts between Delaware residents entered into and to be performed
entirely within the State of Delaware.

 

19.     Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

 
9

--------------------------------------------------------------------------------

 

  

20.     Amendment and Termination. Due to the uncertain application of any
statutes of limitations that may govern any Claim, this Agreement shall be of
indefinite duration. No amendment, modification, termination or cancellation of
this Agreement shall be effective unless it is in writing signed by both the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed to be or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.

 

21.     Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto. If the Company
and Indemnitee have previously entered into an indemnification agreement
providing for indemnification of Indemnitee by the Company, the parties’ entry
into this Indemnification Agreement shall be deemed to amend and restate such
Indemnification Agreement to read in its entirety as, and to be superseded by,
this Indemnification Agreement.

 

22.     No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries or affiliated entities.

 

[Signature Page Follows]

 

 
10

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

     

INTERPACE DIAGNOSTICS GROUP, INC.

   

By:

 

 

Name:

Title:

 

AGREED TO AND ACCEPTED:

   

INDEMNITEE:

   

 

(signature)

   

 

 

 

 

 

(address)

 